In pursuance of article 994a of the Revised Statutes of 1895, on a former day of this term this case among others was transferred from the Court of Civil Appeals of the First Supreme Judicial District to that of the Fourth. This is a motion to retransfer this case to the former court, upon the ground that it is a *Page 13 
garnishment proceeding and arises out of another suit in which a writ of error has been sued out to the same court, and that some of the same questions are involved in both suits. The motion was filed just before the last sitting of the court and prompt action upon it was requested. Being of opinion that it should be overruled, we so ordered without having time to state in writing the grounds of our conclusion. We will now give the reasons which controlled our action upon the motion.
The article of the Revised Statutes above cited, after directing this court to order a transfer of cases so as to equalize the business on the dockets of the several courts of civil appeals, provides, "that the cases transferred from any court of civil appeals shall be taken by consecutive numbers in the order in which they stand upon the docket." The provision is imperative and allows us no discretion. If we had any discretion in the matter, the grounds of the motion might be sufficient to have called for its exercise.
We granted a motion somewhat similar to this at the last term. But there an agreement had been filed by the attorneys that the disposition of one case should control the disposition of another. We thought that, as to the matter of transfer, they should be treated as one case; and having transferred one, the other remaining, we modified the order so as to revoke the transfer.
Motion overruled.